Citation Nr: 9933951	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-32 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including whether new and material evidence has been 
submitted to reopen the claim.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including whether new and material 
evidence has been submitted to reopen the claim.  

3.  Entitlement to a compensable disability rating for the 
service-connected residuals of a right mandible fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1971 
and from September 1974 to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The case was previously Remanded by the Board in May 1996, 
April 1997, and October 1998.  The requested development has 
been completed to the extent possible in compliance with 
Stegall v. West, 11 Vet. App. 268 (1998).  It was determined 
that there were no Social Security Administration medical 
records.  Service personnel records obtained do not contain 
any medical information or indicate any medical basis for 
personnel actions.  Sources reported that there were no 
additional service medical records.  The veteran was notified 
of these results.  He has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In August 1973, the RO denied service connection for an 
anxiety neurosis.  The veteran did not file a timely appeal.  

3.  Following the August 1973 rating decision, the veteran 
had another period of active service.  Additional service 
medical records have been received.  

4.  There is no evidence linking a current acquired 
psychiatric disability to disease or injury in either period 
of active service.  

5.  In August 1973, the RO denied service connection for a 
back injury.  The veteran did not file a timely appeal.  

6.  Following the August 1973 rating decision, the veteran 
had another period of active service.  Additional service 
medical records have been received.  

7.  There is no evidence linking a current back disability to 
disease or injury in either period of active service.  

8.  The service-connected residuals of a right mandible 
fracture are manifested by clicking and occasional episodes 
of locking.  The interincisal range is 43 mm. and lateral 
excursion is at least 6 mm.  There is no definite limitation 
of motion interfering with mastication or speech.  


CONCLUSIONS OF LAW

1.  The 1973 rating decision denying service connection for 
an anxiety neurosis is final.  Evidence received since the RO 
denied service connection for an anxiety neurosis in August 
1973 is new and material and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  

2.  The claim for service connection for an acquired 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The 1973 rating decision denying service connection for a 
back disability is final.  Evidence received since the RO 
denied service connection for a back injury in August 1973 is 
new and material and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1996).  

4.  The claim for service connection for a back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The criteria for a compensable rating for residuals of a 
right mandible fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.20, 4.31 and Code 9905 (1993, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Review of the claims folder discloses an August 1973 decision 
by the RO which granted service connection for residuals of a 
fracture of the right mandible and denied service connection 
for an anxiety neurosis and residuals of a back injury.  The 
veteran did not initiate a timely appeal.  Decisions of the 
RO which are not appealed are final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  See Hodge v. West, 155 
F.3d 1356, 1360-62 (Fed.Cir. 1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  

In this case, the veteran re-entered active service.  That 
is, there was another period of service in which the claimed 
disabilities could have been incurred or aggravated and which 
had not been considered by the RO.  Evidence relating to this 
period of time is so significant that it must be considered 
in order to fairly decide the merits of the claim.  The Board 
finds that the service medical records which were not 
previously considered are new and material within the meaning 
of 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Regardless, the 
second period of service would have generated a new claim.  
On this basis, the claims for service connection for 
psychiatric and back disorders are reopened.  

Immediately upon reopening it must be determined whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107.  See Winters; Elkins.  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for back and psychiatric disabilities, the 
threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for arthritis and psychoses may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support his claim in accordance with 38 U.S.C. 5103 (West 
1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps, at 344.  

In this case, the veteran has asserted that he currently has 
psychiatric and back disorders as the result of his active 
service.  As a lay witness, he does not have the medical 
training and experience to provide competent evidence on the 
medical question of etiology.  The opinion of a trained 
medical professional is required to connect any current 
disability to disease or injury, incurred or aggravated, in 
active service.  See Grottveit, at 93.  There is no such 
medical opinion here.  There is no evidence from a competent 
source which connects a current disability to active service.  

There is no other evidence of a connection between a current 
disability and service.  There is no evidence in the service 
medical records or from a trained medical professional that 
manifestations in service were chronic in nature.  38 C.F.R. 
§ 3.303(b) (1999).  There is no evidence from a trained 
medical professional which connects a lay report of 
continuing symptoms to a current disability.  38 C.F.R. 
§ 3.303(b) (1999); Savage, at 497.  There is no evidence from 
a trained medical professional that arthritis or a psychosis 
was manifested in the year after the veteran left either 
period of active service.  

The Board is aware that the veteran complained of persistent 
pain in the lumbosacral area in November and December 1970.  
However, chronic disability was not identified at that time 
and no professional has linked a post service diagnosis to 
the inservice complaints.  The record establishes that the 
psychiatric system, spine and musculoskeletal system were 
normal when examined in July 1971, August 1973, April 1982 
and November 1983.  In addition, the veteran denied a history 
of psychiatric and back pain in August 1973, April 19982 and 
November 1983.  Although a bipolar disorder and dementia were 
diagnosed in the post service years, our review of the record 
reflects that there is no competent evidence linking the 
disorder to service has been submitted.  In regard to the 
back, there is no competent evidence that the veteran 
currently has a chronic low back disorder.  The Board 
addresses the above records solely for the purpose of 
established that we conducted a thorough review of the record 
for the purpose of locating any positive evidence.

A well grounded claim requires evidence of a connection, as 
there is no such evidence in this case, the claims for 
service connection are not well grounded and must be denied.  
38 U.S.C.A. § 5107(a) (West 1991).  This is a threshold 
determination that there is no evidence on a critical element 
of the veteran's claim, so the doctrine of reasonable doubt 
used in the weighing of positive evidence at the merits stage 
does not apply.  38 U.S.C.A. § 5107(b) (1999).  

The record indicates the veteran had wartime service in 
Vietnamese waters.  The provisions of 38 U.S.C.A. § 1154(b) 
(West 1991) assist combat veterans at the merits stage of the 
adjudication and would not fill in the missing evidence in 
this case.  Cf. Kessel v. West, 13 Vet. App. 9 (1999) (en 
banc), appeal docketed (Fed. Cir.): Arms v. West 12, Vet. 
App. 188 (1999).  

The Board recognizes that this appeal is being decided in a 
manner that differs from that used by the RO in that the RO 
made its decision on the merits.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Therefore, the veteran 
is not prejudiced by the manner in which the Board has 
decided the claim.  

Increased Rating 

The veteran's increased rating claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, his assertion that his service-connected disability 
has worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Since the current claim has been open for several years, the 
Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
has not significantly changed and uniform rating is 
appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps, at 344.  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  The service medical records show the 
veteran sustained a compound fracture of the right mandible 
in June 1968.  The fracture was reduced by a closed method.  
Postoperatively, occlusion was good and the veteran did well.  
Postoperative X-rays revealed good alignment.  Evaluation at 
the time of release from the hospital, in July 1968, showed 
occlusion and mandibular function were normal.  It was the 
medical opinion that he had responded well to treatment and 
had no functional or cosmetic residuals and none were 
expected.  

The veteran's mouth was reported to be normal when he was 
examined for separation from service in July 1971.  The 
August 1973 rating decision granted service connection for 
residuals of fracture of the right mandible, rated as 
noncompensable.  The rating decision recited the service 
medical records without identifying any current residuals.  

When the veteran was examined for re-enlistment, in August 
1973, the examiner noted the fractured mandible in 1968 and 
expressed the opinion that the were no significant residuals 
and the condition was not considered disabling.  The 
veteran's mouth was reported to be normal on the August 1973 
examination, as well as April 1982 and November 1983 reserve 
examinations.   

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

There is no specific rating code for residuals of mandible 
fractures.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (1999).  

There is no evidence of chronic osteomyelitis or 
osteoradionecrosis of the mandible ratable as analogous to 
Code 9900.  The disability is not analogous to a complete 
loss of the mandible, ratable under Code 9901, or to a loss 
of approximately one-half of the mandible, ratable under Code 
9902.  Neither is the disability analogous to nonunion of the 
mandible, ratable under Code 9903, or to a malunion of the 
mandible, ratable under Code 9904.  The examiners have 
consistently diagnosed a union of the mandible fracture in 
good alignment.  

The veteran has reported problems with the mandible and 
temporomandibular joint.  The rating criteria which most 
closely address the claimed functional impairment, as well as 
the anatomical localization and symptomatology is Code 9905.  

When the veteran initiated the current claim, any definite 
limitation of motion interfering with mastication or speech 
was rated as 10 percent disabling.  Limitation of motion to 1/2 
inch (12.7mm.) was rated as 20 percent disabling.  Limitation 
of motion to 1/4 inch (6.3mm.) was rated as 40 percent 
disabling.  38 C.F.R. Part 4, Code 9905 (1993).  

As of February 19, 1994, limited motion of the 
temporomandibular articulation is rated as follows:
    Inter-incisal range:
        0 to 10 
mm..............................................      
40 percent
        11 to 20 
mm.............................................      
30 percent
        21 to 30 
mm.............................................      
20 percent
        31 to 40 
mm.............................................      
10 percent
    Range of lateral excursion:
        0 to 4 
mm................................................      
10 percent
    Note--Ratings for limited inter-incisal 
movement shall not
     be combined with ratings for limited lateral 
excursion.....
38 C.F.R. Part 4, Code 9905 (1999); 59 Fed. Reg. 2530 (Jan. 
18, 1994).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

On the July 1997 VA examination, the veteran reported that 
his temporomandibular joint clicked each time he opened his 
mouth.  The joint occasionally dislocated while eating and 
the veteran reduced it himself.  The dentist reported that 
the mouth opened and closed appropriately and occlusion 
looked appropriate.  X-rays revealed a normal mandible.  The 
diagnosis was that the veteran had normal dentition.  He also 
had clicking on opening, without pain.  By history, he often 
had dislocation without pain, which he guided into place by 
himself.  The doctor further expressed the opinion that the 
veteran's occlusion and mandible function appeared normal.  

Pursuant to the Board's Remand, the veteran was again 
examined in March 1999.  He reported discomfort in his left 
temporomandibular joint, clicking, and episodes of the jaw 
locking, open and closed.  He reportedly ground his teeth and 
occlusion was heavier on the left than on the right side.  
The examiner found a maximum interincisal opening of 43 mm.  
There was no significant deviation on opening.  Lateral 
excursion appeared to be within normal range.  There appeared 
to be at least 6 mm. of movement on lateral excursion.  There 
was no evidence of bone loss of the mandible, maxilla, or 
hard palate.  There was no evidence of nonunion or malunion 
at the fracture site.  There was no evidence of mandibular 
displacement.  Occlusion appeared grossly intact.  There was 
some tipping of the left and right third molars.  There was 
some clicking on the left side.  There was one click on 
opening to 10 mm.  Another click, at approximately 15-20 mm., 
was present most of the time.  A third click at maximal 
opening was very, very difficult for the examiner to detect.  
There was no swelling or tenderness to palpation of either 
temporomandibular joint.  The doctor noted periodontal 
disease and secondary loose teeth.  The pertinent diagnosis 
was status post mandibular fracture, no evidence of any 
significant residuals.  The doctor expressed the opinion that 
clicking and locking could be due to the mandible fracture.  
The doctor was of the opinion that loss of teeth was not due 
to the fracture.  

Looking to the criteria in effect when the veteran filed his 
claim for an increase, the most probative evidence 
establishes that he does not have a definite limitation of 
motion interfering with mastication nor does he have a 
definite limitation of motion interfering with speech.  
Motion is not limited to 1/2 inch (12.7mm.), and certainly not 
to 1/4 inch (6.3mm.).  Consequently, the evidence establishes 
that the old criteria for a higher rating have not been met.  

Looking to the new criteria, the interincisal range of 43 mm. 
exceeds the limitation to 40 mm. required for a 10 percent 
rating.  Similarly, the lateral excursion to at least 6 mm. 
exceeds the restricted range from 0 to 4 mm. required for a 
10 percent rating.  Therefore, the veteran does not meet the 
new requirements for a 10 percent rating.  

The veteran is competent to assert that his mandible fracture 
residuals have worsened and warrant a higher rating.  
However, the findings of the trained medical professionals 
are more probative when determining if the requirements for a 
higher rating have been met.  These findings establish, by a 
preponderance of the evidence, that the service-connected 
fracture residuals do not approximate any applicable criteria 
for a compensable rating.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.150 (1999).  

The Board particularly notes the veteran's complaints and the 
clicking found on examination.  These findings reflect the 
presence of the fracture residuals and do not show that the 
residuals warrant a compensable rating.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).  

Extraschedular Rating

The August 1996 supplemental statement of the case provided 
the veteran with the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash, at 227.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

The petition to reopen a claim for service connection for a 
back disorder is granted.  Entitlement to service connection 
for a back disorder is denied.  

The petition to reopen a claim for service connection for an 
acquired psychiatric disability is granted.  Entitlement to 
service connection for an acquired psychiatric disorder is 
denied.  

A compensable disability rating for the service-connected 
residuals of a right mandible fracture is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

